Citation Nr: 1428959	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left lower extremity radiculopathy, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

Left lower extremity radiculopathy has not been shown.


CONCLUSION OF LAW

Left lower extremity radiculopathy was not incurred in or aggravated by service nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The critical question is whether left lower extremity radiculopathy is currently shown.  Historically, the Veteran filed a claim for low back and right leg disabilities in January 2009.  In a March 2009 VA spine examination, he reported injuring his low back in service and on-going complaints of pain radiating into the right leg.  He made no similar complaints regarding the left leg.  In a physical examination of both legs, the examiner noted mild impairment to light touch over the right thigh and leg and entire right foot.  There were no similar findings with respect to the left leg.  The clinical impression was lumbar spondylosis and right lumbar radiculopathy.  There was no diagnosis related to the left leg.

In a June 2009 VA neurological examination, the Veteran reported injuring his back in service and right lumbar radiculopathy symptoms intermittently since.  He did not report similar symptoms in the left leg.  A past medical history of left knee surgery was noted.  Physical examination revealed that the left knee and left lower extremity strength was slightly decreased secondary to residuals of a knee injury to the left leg.  Decreased pinprick and light touch sensation was noted in the right lower extremity in an L4-L5 distribution but not the left lower extremity.  The diagnosis was chronic lower back pain and right lumbar radiculopathy.  There was no diagnosis related to the left leg.

In the comments section, the examiner discussed the Veteran's low back and right lumbar radiculopathy symptoms in more detail.  With respect to the left leg, the examiner commented that the Veteran had knee surgery secondary to a local orthopedic condition of the left knee and due to this he had decreased motor findings on the left but no sensory deficit.  There was no particular diagnosis made with respect to the knee and what left lower extremity symptoms he had were attributed to his left knee disorder.

In July 2009 electrodiagnostic testing, the Veteran reported constant back pain with loss of sensation in the legs, right greater than left, with occasional paresthesia in the right foot/toe.  With respect to the left side, motor nerve and sensory nerve studies were all normal with the exception of the left peroneal motor nerve which showed decreased amplitude and conduction velocity.  The reviewing physician indicated that the significance of the abnormality was unclear as it was noted that the Veteran had no significant symptoms on the left side.  He was given a home exercise program for low back and core strengthening.  There was no diagnosis made with respect to left lower extremity radiculopathy.

Based on this evidence, the Veteran was granted service connection for a lumbosacral strain and right lower extremity radiculopathy in July 2009.  That same month, he filed a claim for left lower extremity radiculopathy.  

At a July 2013 hearing before the Board, he testified that he injured his back in service and had pain in his left leg for which he went to sick bay and received medication.  He reflected that he took Advil and Aleve for the pain over the years and started going to VA for treatment in the early 2000s.  He reported current treatment with ointment, medication, pain pills, and a TENS unit for his back.  When asked, he testified that he was told that his left-sided leg pain was due to his back, not his knee.  He suggested that the doctors would not comment on his left leg because they did not like to put anything in writing.  He requested that the record be held opened to submit a medical statement but no additional evidence was submitted.  

At the hearing, the Veteran referenced clinicians named Brown and Wolf as his orthopedists.  Clinical records show that Mr. Brown was a Physician's Assistant (PA) who evaluated the Veteran's left knee in early 2011 after he fell and twisted it.  PA Brown noted sensory decrease over the lateral aspect of the left knee which he appeared to have attributed to an effusion.  The clinical assessment was "IP Band LLE," which the Board interprets as iliotibial band syndrome causing lateral knee pain.  An aspiration and lidocaine injection was performed.  The PA did not report any radiculopathy complaints or render an opinion as to etiology.  

The clinical records reflect that Ms. Wolf was also an orthopedic PA who evaluated the Veteran's knee in late 2010.  She noted that he complained of some discomfort with weather changes, but she otherwise reported that he was doing well.  She recommended continuing rehabilitation for ambulation training but made no reference to radiculopathy complaints or rendered an opinion as to etiology.  Therefore, neither of these clinicians offered opinions that diagnosed left lower extremity radiculopathy.

The Veteran's testimony that the treating physicians would not comment on his left lower extremity is also inconsistent with the record.  Specifically, he underwent VA examinations in March 2009, April 2009, and June 2009 that all discussed his symptoms.  The examiners, particularly the neurological examiner in June 2009, made specific findings and rendered a specific opinion as to the left leg complaints.  

When discussing his symptoms with the March 2009 VA examiner, the Veteran himself only reported right leg symptoms but the physical examination was conducted of both legs.  Specifically, bilateral evaluations of muscle strength, deep tendon reflexes, and gait were noted and it is reasonable that the absence of reported symptoms on the left as to sensation was because the Veteran reported none.  Further, clinical records make multiple references to his left knee but make no specific findings regarding left lower extremity radiculopathy.  Therefore, while he testified that the examiners did not report on his left leg symptoms, it appears that a full accounting is made of his complaints in the clinical records.

The Veteran's testimony that he had left leg symptoms in service is also inconsistent with the service treatment records.  For example, when he sought treatment for back pain in August 1975, the treating physician specifically noted that there were no sensory or circulatory deficits.  This evidence indicates that he was not having left leg pain.  There is no question that he injured his back in service and was treated with hot showers, heat, medication, and light duty; however, he never reported left leg pain despite seeking treatment on multiple occasions and having a full assessment of his symptoms, including in a Medical Evaluation Board report where it was noted that he had no neurological deficits.  

It is reasonable that he would report all his symptoms to the Medical Evaluation Board and the absence of reported left lower extremity symptoms when they would otherwise normally be noted in the Medical Evaluation Board report is evidence weighing against his statements that he had complaints of left leg pain during service.

While the Veteran contends in the June 2013 Statement of Accredited Representative in Appealed Cases that he has a confirmed diagnosis of radiculopathy of the left lower extremity, the clinical evidence does not support that assertion as multiple VA examinations and outpatient treatment records fail to diagnosis it.  At best, electrodiagnostic studies showed a decrease in the peroneal motor nerve which the treating physician indicated was of unclear significance.  No treating or reviewing health care provider has ever diagnosed left lower extremity radiculopathy.

The Board has considered the Veteran's lay statements that his symptoms are related to left lower extremity radiculopathy.  He is competent to report symptoms that he experiences because this requires only personal knowledge as it comes to him through his senses; radiculopathy is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the Veteran is not competent to diagnose radiculopathy.  Moreover, while the record was left open to submit additional medical evidence supporting his claim (which would support a contemporaneous diagnosis), none was forthcoming.  Finally, no medical professional has ever diagnosed left lower extremity radiculopathy.  Therefore, his lay statements are not sufficient to establish a diagnosis.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for left lower extremity radiculopathy on the basis of the absence of a diagnosis.  As there is no doubt to be otherwise resolved, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by letters dated in August 2009 and December 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the August 2009 and December 2009 letters.  With that, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, service treatment records have been obtained, as have VA treatment records.  The Veteran testified that he does not receive any private treatment.  He was also provided with VA examinations in March 2009, April 2009, and June 2009, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  

Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusions.  Further, there is no contradicting medical evidence of record.  

Therefore, the Board finds the VA examiners' findings and opinions to be of great probative value.  In addition, the Veteran was provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for left lower extremity radiculopathy, claimed as secondary to a low back disability, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


